Citation Nr: 1126129	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for depression and anxiety.

4.  Entitlement to service connection for multiple sclerosis.

5.  Entitlement to service connection for erectile dysfunction as secondary to service-connected benign prostatic hypertrophy.

6.  Entitlement to service connection for urinary complications.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to December 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2007 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  In a November 2009 rating decision, the RO, inter alia, denied service connection for depression and anxiety, multiple sclerosis, erectile dysfunction as secondary to service-connected benign prostatic hypertrophy, and urinary complications.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  The Veteran has indicated that he wishes to appear at a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  The Veteran checked the response that he wanted a Travel Board hearing on his March 2010 substantive appeal for his claims for entitlement to service connection for hearing loss, bilateral tinnitus, depression and anxiety, multiple sclerosis, erectile dysfunction as secondary to service-connected benign prostatic hypertrophy and for 
urinary complications. 

Therefore, the Veteran should be afforded an opportunity to present testimony before a Veterans Law Judge at the RO.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and schedule him for a Travel Board hearing before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



